OPINION — AG — ** FREE FAIR BOARD — MEMBERS — OFFICERS ** IN A COUNTY OF NOT MORE THAN 150,000, ACCORDING TO THE CENSUS, IN WHICH THERE IS NO FREE FAIR ASSOCIATION ORGANIZED UNDER ANY OTHER LAW IN THIS STATE: (1) THERE NOW EXISTS A COUNTY FREE FAIR ASSOCIATION SUCH AS IS SET OUT IN 2 O.S. 104 [2-104](A) — 2 O.S. 104 [2-104](M) (2) IF NO BOARD OF DIRECTORS OF SAID ASSOCIATION HAS EVER BEEN SELECTED EITHER BY ELECTION OR APPOINTMENT, THEN A VACANCY EXISTS IN EACH OFFICE OF SAID BOARD, TO BE DETERMINED AND FILLED FOR THE UNEXPIRED TERM OF EACH SUCH OFFICE BY THE BOARD OF COUNTY COMMISSIONERS. (3) SAID BOARD CONSISTS OF NINE MEMBERS, THREE FROM EACH COUNTY COMMISSIONERS DISTRICT. (4) THE TERMS OF OFFICE OF THREE SAID OFFICES ON SAID BOARD OF DIRECTORS EXPIRE ON THE FIRST SATURDAY IN MARCH 1958; THREE OF SAID TERMS EXPIRE ON THE FIRST SATURDAY IN MARCH, 1959; AND THREE ON THE FIRST SATURDAY IN MARCH, 1960; AND IN MAKING APPOINTMENT TO FILL SUCH VACANCIES, THE BOARD OF COUNTY COMMISSIONERS SHOULD APPOINT FOR THE UNEXPIRED TERM OF EACH OFFICE. (SUCCESSORS, AUTHORITY, APPOINTMENT, FREE FAIR BOARD) CITE: 2 O.S. 104 [2-104](A), 2 O.S. 104 [2-104](C), 51 O.S. 10 [51-10], OPINION NO. JULY 9, 1952 — MORRIS, OPINION NO. JULY 21, 1942 — SHIVE (RICHARD M. HUFF)